                  Case 1:21-cr-00022-KBJ Document 27 Filed 04/07/21 Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA


                                                           )
    UNITED STATES OF AMERICA,                              )
                                                           )
            v.                                             )        No. 21-cr-22 (KBJ)
                                                           )
    CHRISTOPHER RAY GRIDER,                                )
                                                           )
                      Defendant.                           )
                                                           )


                                                         ORDER

             Before this Court at present is the Government’s Unopposed Motion to Exclude Time

    Under the Speedy Trial Act. (See Gov’t’s Unopposed Mot. to Exclude Time Under the Speedy

    Trial Act, ECF No. 23.) The parties have conferred and Mr. Grider consents to this motion. (See

    id. at 8.)1

             Based on the representations of both parties during the status conference that this Court

    held on April 6, 2021 (see Min. Entry of Apr. 6, 2021), the Court finds that this case involves

    unusually voluminous discovery that the Government must review and produce to Mr. Grider in

    order for both sides to prepare adequately for further proceedings. Moreover, in particular, the

    Government is still reviewing and gathering extensive video evidence that might concern this

    Defendant and it needs additional time to collate and produce such material.

             The Court therefore finds that the interests of justice are served by tolling the

    computation of time under the Speedy Trial Act for a period of approximately sixty days from

    April 6, 2021 through and including June 10, 2021, to allow adequate time to produce and review


1
    Page-number citations refer to the page numbers that the Court’s electronic filing system automatically assigns.
           Case 1:21-cr-00022-KBJ Document 27 Filed 04/07/21 Page 2 of 2



 discovery materials. For the reasons stated in this Order and because Mr. Grider consents to the

 Government’s motion, the Court finds that the interests of justice served by such action outweigh

 the best interests of the public in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

        Accordingly, it is hereby

        ORDERED that the Government’s Unopposed Motion to Exclude Time Under the

 Speedy Trial Act (ECF No. 23) is GRANTED. It is

        FURTHER ORDERED that in the interests of justice, the time from April 6, 2021

 through and including June 10, 2021 is excluded from the Speedy Trial Act computation. It is

        FURTHER ORDERED that the parties shall appear before the Court for a status

 conference on June 10, 2021 at 2:30 p.m.



Date: April 7, 2021                                   Ketanji Brown Jackson
                                                      KETANJI BROWN JACKSON
                                                      United States District Judge




                                                  2
